COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Kelsey and Senior Judge Hodges


CLINTON WHITEHEAD
                                            MEMORANDUM OPINION *
v.   Record No. 3219-02-1                       PER CURIAM
                                               MARCH 18, 2003
HAZEL DIANE (SMITH) WHITEHEAD


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                   Christopher W. Hutton, Judge

           (G. Anthony Yancey; La Mondue Law Firm,
           P.L.C., on brief), for appellant.

           No brief for appellee.


     Clinton Whitehead (husband) appeals the decision of the

circuit court awarding him a divorce from Hazel Diane Smith

Whitehead (wife).   On appeal, husband contends the trial court

erred in (1) awarding wife spousal support of $725 per month, and

(2) not setting a time limitation on the spousal support award.

Upon reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.    See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              Background

        The parties were married August 19, 1978 and separated in

January 2001.     The evidence established husband earns

approximately $48,000 per year and wife earns less than $25,000

per year.     The court awarded wife the marital home, which had

approximately $10,000 in equity.     Husband retains sole interest

in his retirement account worth approximately $10,000 and is no

longer responsible for the mortgage payments on the marital

home.     During the marriage both parties contributed to their

living expenses.

                               Analysis

        "Whether and how much spousal support will be awarded is a

matter of discretion for the trial court."     Barker v. Barker, 27

Va. App. 519, 527, 500 S.E.2d 240, 244 (1998).     It is clear that

the trial court considered the parties' earning capacities,

obligations, needs, financial resources, the duration of the

marriage, the contributions of each party to the well-being of

the family, and the property interests of the parties.      See Code

§ 20-107.1(E).     The record reflects an evidentiary foundation

supporting the court's award of permanent spousal support.

        Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

                                                            Affirmed.




                                 - 2 -